RESTRICTED STOCK AGREEMENT
UNDER THE
SAIA, INC.
FIRST AMENDED AND RESTATED
2011 OMNIBUS INCENTIVE PLAN

THIS AGREEMENT, made as of September 10, 2014 (“Date of Award”) by and between
Saia, Inc., a Delaware corporation (“Saia”) and Frederick J. Holzgrefe, III
(hereinafter called the “Awardee”).

WHEREAS, Saia, or an entity in which Saia, directly or indirectly, through one
or more intermediaries owns 25% or more of the voting rights or profit interest
of such entity (“Affiliates”) (collectively Saia and Affiliates are hereinafter
called the “Company”) is the employer of Awardee and Awardee is an executive
employee of the Company; and

WHEREAS, the Board of Directors of Saia (“Board”) has adopted and the
stockholders of Saia have approved the Saia, Inc. First Amended and Restated
2011 Omnibus Incentive Plan (“Plan”) pursuant to which restricted stock of Saia
may be granted to employees of Saia and its subsidiaries; and

WHEREAS, Saia desires to make a restricted stock award to the Awardee of shares
of its common stock equal to seven thousand nine hundred thirty-six (7,936)
shares, (“Award”) under the terms hereinafter set forth and the terms of the
Plan.

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Award Subject to Plan. This Award is made under and is expressly subject to
all the terms and provisions of the Plan, a copy of which Awardee acknowledges
has been received, and which terms are incorporated herein by reference. Awardee
agrees to be bound by all the terms and provisions of the Plan. Terms not
defined herein shall have the meaning ascribed thereto in the Plan. The
Committee referred to in Section 5 of the Plan (the “Committee”) has been
appointed by the Board, and designated by it, as the Committee to make awards
under the Plan.

2. Grant of Award. Pursuant to action of the Committee, effective as of the Date
of Award, subject to the terms of this Agreement, Saia awards to the Awardee
seven thousand nine hundred thirty-six (7,936) shares of the common stock of
Saia, of the par value of $0.001 per share (“Common Stock”); provided, however,
that the shares hereby awarded (“Restricted Stock”) are nontransferable by the
Awardee during the periods described herein (“Restriction Periods”) and are
subject to the risk of forfeiture described herein. During the Restriction
Periods, at Saia’s election, the shares awarded pursuant to the Restricted Stock
Award will either be represented in book-entry form by the transfer agent for
the Common Stock or by a certificate held by Saia or such transfer agent. Any
certificate relating to such shares shall be registered in the name of the
Awardee and shall bear an appropriate legend referring to the applicable terms,
conditions and restrictions.

3. Time Vesting. Except as otherwise provided in Sections 4 or 5, and subject to
the terms of this Agreement, if the Awardee is and has been continuously in the
service of Saia or a subsidiary of Saia since the Date of Award:

(a) 25% of the shares of Restricted Stock granted hereby shall become fully
vested and nonforfeitable on the third anniversary of the Date of Award and such
            shares of Restricted Stock shall become immediately free of such
restrictions;

(b) a cumulative of 50% of the shares of Restricted Stock granted hereby shall
become fully vested and nonforfeitable on the fourth anniversary of the Date of
Award and such shares of Restricted Stock shall become immediately free of such
restrictions; and

(c) a cumulative of 100% of the shares of Restricted Stock granted hereby shall
become fully vested and nonforfeitable on the fifth anniversary of the Date of
Award and such shares of Restricted Stock shall become immediately free of such
restrictions.

4. Change in Control. Upon a Change in Control of Saia, all shares of Restricted
Stock not then free of the restrictions of Section 3 shall become immediately
vested and free of such restrictions.

5. Death of the Awardee; Total Disability; Other Termination.

(a) In the event of the death of the Awardee or termination of employment of
Awardee for any reason prior to the first anniversary of the Date of Award, this
Award shall terminate and all shares of unvested Restricted Stock shall
thereupon automatically and without further action be cancelled and forfeited
for no consideration. Subject to the terms of this Agreement, in the event of
the death of the Awardee or termination of employment of Awardee due to Total
Disability on or after the first anniversary of the Date of Award and prior to
the second anniversary of the Date of Award, one-third of the shares of
Restricted Stock granted hereby shall become fully vested and nonforfeitable on
the date of death or such employment termination and such shares of Restricted
Stock shall become immediately free of the restrictions of Section 3 and all
shares of unvested Restricted Stock shall thereupon automatically and without
further action be cancelled and forfeited for no consideration. Subject to the
terms of this Agreement, in the event of the death of the Awardee or termination
of employment of Awardee due to Total Disability on or after the second
anniversary of the Date of Award and prior to the third anniversary of the Date
of Award, two-thirds of the shares of Restricted Stock granted hereby shall
become fully vested and nonforfeitable on the date of death or such employment
termination and such shares of Restricted Stock shall become immediately free of
the restrictions of Section 3 and all shares of unvested Restricted Stock shall
thereupon automatically and without further action be cancelled and forfeited
for no consideration. Subject to the terms of this Agreement, in the event of
the death of the Awardee or termination of employment of Awardee due to Total
Disability on or after the third anniversary of the Date of Award, all shares of
Restricted Stock granted hereby not then free of the restrictions of Section 3
shall become fully vested and nonforfeitable on the date of death or such
employment termination and such shares of Restricted Stock shall become
immediately free of such restrictions.

(b) In the event of a termination of service of Awardee with Saia and
subsidiaries of Saia for any reason other than as specified in Section 5(a), any
shares of Restricted Stock, to the extent not vested as of the termination date,
shall thereupon automatically and without further action be cancelled and
forfeited for no consideration.

6. Dividends. Any cash or in-kind dividends paid with respect to the unvested
shares of Restricted Stock shall be withheld by Saia and shall be paid to
Awardee, without interest, only when, and if, such shares of Restricted Stock
shall become fully vested, and in no event later than 2 1/2 months after the
close of the year in which such Restricted Stock vests.

7. Voting Rights. Prior to the vesting of the shares of Restricted Stock, the
Awardee shall have no right to vote the shares and, except as expressly provided
otherwise herein, no other rights as a holder of outstanding shares of Common
Stock with respect to the Restricted Stock.

8. Payment and Taxes. As soon as practicable following the vesting of any shares
of Restricted Stock, shares of Saia Common Stock shall be delivered to the
Awardee. Awardee shall pay, or make arrangements acceptable to Saia for the
payment of, any and all federal, state, and local tax withholding that in the
opinion of Saia is required by law. For the avoidance of doubt, the Awardee
shall be entitled to satisfy any tax withholding obligations hereunder through
an election to have shares of common stock of Saia withheld from any payments
under this Agreement. Unless Awardee satisfies any such tax withholding
obligation by paying the amount in cash, by check, stock withholding, or by
other arrangements acceptable to Saia, Saia shall withhold a portion of the
stock payable upon vesting equal to the tax withholding obligation. Any share
withholding pursuant to this Section 8 is intended to be exempt from Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
pursuant to Rule 16b-3(e) under the Exchange Act. As a condition to the
effectiveness of this Restricted Stock Award, Awardee shall not make any
election to Section 83(b) of the Internal Revenue Code of 1986, as amended, to
realize taxable income with respect to the Award as of the Date of Award without
consent of the Committee.

9. Administration. This Award has been made pursuant to a determination made by
the Committee, subject to the express terms of this Agreement, and the Committee
shall have plenary authority to interpret any provision of this Agreement and to
make any determinations necessary or advisable for the administration of this
Agreement and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to the Awardee by the express terms
hereof.

10. No Right to Continued Service. Nothing in this Agreement shall be deemed to
alter Awardee’s status as an at-will employee or to create any limitation or
restriction on the right of the Company to terminate the service of the Awardee
as an employee at any time.

11. Restrictive Covenants.

(a) Customer Confidences and Confidential Information.

(i) Customer Confidences. The customers of the Company expect that the Company
will hold all business-related matters, including the fact that they are doing
business with the Company and the specific matters on which they are doing
business, in the strictest confidence (“Customer Confidences”). The term
Customer Confidences will not, however, include information which (A) is or
becomes publicly available, other than as a result of a breach by Awardee of
this Agreement or any restrictive covenants (including confidentiality,
non-competition and non-solicitation) relating to the Company, or (B) is or
becomes available to Awardee on a non-confidential basis from a source other
than the Company or representatives and outside of the course of such Awardee’s
employment with the Company.

(ii) Confidential Information. Awardee also acknowledges that, during the course
of his employment, Awardee will have access to data and information relating to
the business of the Company (whether constituting a trade secret or not) which
is or has been disclosed to the Awardee or of which the Awardee became aware as
a consequence of or through his relationship with the Company and which has
value to the Company and is not generally known to the Company’s competitors
(“Confidential Information”). Such Confidential Information includes both
written information and information not reduced to writing, and by way of
example only: (A) the identity of the Company’s customers and prospective
customers, including names, addresses and phone numbers, the characteristics,
preferences and strategies of those customers, the types of services provided to
and ordered by those customers; (B) the Company’s internal corporate policies
related to those services, price lists, pricing information, fee arrangements,
profit factors, quality programs, annual budgets, long-term business plans,
marketing plans and methods, contracts and bids, personnel and the terms of
dealings with customers; (C) financial and sales information, including the
Company’s financial condition and performance and the compensation paid to other
employees of the Company; (D) information relating to inventions, discoveries
and formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans of
the Company, (E) stockholder information; and (F) all Company Intellectual
Property (as hereinafter defined). Confidential Information shall not include
any data or information, even if otherwise set forth above as an example, which
has been voluntarily disclosed to the public by the Company (except where such
disclosure has been made by Awardee without authorization) or that has been
independently developed and disclosed by others, or otherwise entered the public
domain through lawful means.

(iii) Restriction on Use of Customer Confidences and Confidential Information.
Awardee agrees that, both during and after Awardee’s employment with the
Company, Awardee will not directly or indirectly (A) use any Customer
Confidences or Confidential Information, other than in furtherance of the
business of the Company, or (B) disclose any Customer Confidences or
Confidential Information, other than disclosure (1) to a director, officer,
employee, attorney or agent of the Company who, in Awardee’s reasonable good
faith judgment, has a need to know the Customer Confidences, Confidential
Information or information derived therefrom or (2) as required by law, rule,
regulation, court order, or any governmental, judicial or regulatory process,
provided that in any event described in the preceding clause (2), (I) Awardee
shall promptly notify the Company as is practicable and not prohibited by law,
and consult with and reasonably assist the Company, at the Company’s sole
expense, in seeking a protective order or request for another appropriate
remedy, (II) in the event that such protective order or remedy is not obtained,
or if the Company waives compliance with the terms of the preceding clause (I),
Awardee shall disclose only that portion of the Customer Confidences or
Confidential Information that, on the advice of Awardee’s legal counsel, is
legally required to be disclosed and shall exercise reasonable efforts to assure
that confidential treatment shall be accorded to such Customer Confidences or
Confidential Information by the receiving person or entity and (III) to the
extent practicable and permitted by applicable law, the Company shall be given
an opportunity to review the Customer Confidences or Confidential Information
prior to disclosure thereof.

(iv) Ownership of Customer Confidences and Confidential Information. Awardee
acknowledges that any documents received or created by Awardee during the course
of Awardee’s employment by the Company that contain or pertain to Customer
Confidences or Confidential Information are and will remain the sole property of
the Company. Such documents include, without limitation, files, memoranda,
correspondence, reports, customer records, contact lists and compilations of
information, however such information may be recorded and whether on hard copy
or on a computer disk or magnetic disk or CD-ROM. Awardee agrees to return all
such documents (including all copies) promptly upon the termination of Awardee’s
employment and agrees that, during and after Awardee’s employment, Awardee will
not, without the written consent of an officer of the Company, disclose those
documents to anyone outside the Company organization or use those documents for
any purpose other than as expressly provided herein.

(b) Intellectual Property.

(i) Awardee agrees to disclose promptly to the Company all ideas, inventions,
discoveries, improvements, designs, formulae, processes, production methods and
technological innovations (which, together with all intellectual property rights
that might be available therein including, without limitation, patents,
copyrights and trade secrets, shall hereinafter be referred to as “Intellectual
Property”), whether or not patentable, which Awardee has conceived or made or
may hereafter conceive or make, alone or with others, in connection with
Awardee’s employment by the Company either prior to or after the date of this
Agreement, whether or not during working hours, and which (A) relate
specifically to the business of the Company; (B) are based on or derived from
Awardee’s knowledge of the actual or planned business activities of the Company;
or (C) are developed using existing Intellectual Property belonging to the
Company (collectively, “Company Intellectual Property”).

(ii) Awardee agrees to assign, and does hereby assign, to the Company (and to
bind Awardee’s heirs, executors and administrators, to assign to the Company)
all Company Intellectual Property, regardless of when such Company Intellectual
Property was created.

(iii) Without further compensation but at the Company’s expense, Awardee agrees
to give all testimony and execute all patent applications, rights of priority,
assignments and other documents, and in general do all lawful things reasonably
requested of Awardee by the Company to enable the Company to obtain, maintain
and enforce its rights to such Company Intellectual Property.

(iv) All of Awardee’s work product during Awardee’s employment by Company or
during Awardee’s involvement or relationship with the Company and all parts
thereof shall be “work made for hire” for the Company within the meaning of the
United States Copyright Act of 1976, as amended from time to time, and for all
other purposes, and Awardee hereby quitclaims and assigns to the Company any and
all other rights Awardee may have or acquire therein. Accordingly, all right,
title and interest in any and all materials, or other property, including,
without limitation, trademarks, service marks and related rights, whether or not
copyrightable, created, developed, adapted, formulated or improved by Awardee
(whether alone or in conjunction with any other person or employee),
constituting Company Intellectual Property shall be owned exclusively by the
Company. Awardee will not have or claim to have under this Agreement, or
otherwise, any right, title or interest of any kind or nature whatsoever in any
Company Intellectual Property.

(c) Non-competition.

(i) Awardee agrees that, during the period commencing on the Date of Award and
for a period of two (2) years after the date the Awardee ceases to be employed
by the Company (the “Covenant Period”), Awardee shall not within the Area, for a
competing entity engaged in any Protected Business (as defined below), either
directly or indirectly, undertake to perform management duties and
responsibilities substantially similar to those Awardee conducted, offered or
provided for the Company during the last twenty-four (24) months of Awardee’s
employment with the Company (such shorter period of time that Awardee may have
been employed) or, directly or indirectly, own an equity interest in a business
engaged in any Protected Business; provided, however, that nothing herein shall
prohibit Awardee from being an owner of not more than 1.9% of the outstanding
equity interests in any entity which has equity securities listed on a national
stock exchange or other public market.

(ii) For purposes of this Agreement, a “Protected Business” is (A) any business
in which the Company is engaged on the date hereof, including any business for
the provision of regional, interregional and/or national less-than-truckload,
non-asset truckload, expedited, brokerage and logistics services, or (B) any
business in which the Company has taken active steps, as supported by the
records of the Company, to become engaged on or prior to the date of
termination.

(iii) For purposes of this Agreement, “Area” means entire United States of
America.

(d) Customer Non-Solicitation. Awardee agrees that, during the Covenant Period,
Awardee shall not, directly or indirectly, on behalf of any competing entity,
solicit or attempt to solicit any customer or actively sought prospective
customer of the Company, with whom the Awardee had Material Contact during
Awardee’s employment with the Company, for purposes of providing products or
services that are competitive with those offered by the Company. For purposes of
this Agreement, “Material Contact” means the contact between Awardee and each
customer or potential customer: (a) with whom or which Awardee dealt on behalf
of the Company; (b) whose dealings with the Company were coordinated or
supervised by Awardee; (c) about whom Awardee obtained confidential information
in the ordinary course of business as a result of Awardee’s association with the
Company; or (d) who receives products or services authorized by the Company, the
sale or provision of which results or resulted in compensation, commissions, or
earnings for Awardee within two (2) years prior to the date of the Awardee’s
termination.

(e) Awardee Non-Solicitation/Non-Hire. Awardee agrees that, during the Covenant
Period, Awardee shall not, within the Area, directly or indirectly, (i) except
in the good faith performance of Awardee’s duties to the Company, induce or
attempt to induce any employee or independent contractor (related to the
business of the Company) of the Company to leave the Company, or in any way
interfere with the relationship between the Company, on the one hand, and any
employee or independent contractor thereof, on the other hand, or (ii) hire any
person who was an employee or independent contractor of the Company. The
foregoing shall not prohibit general advertising not specifically targeted at
employees or independent contractors of the Company, provided that the preceding
clause shall not permit Awardee to take any action that would violate or
conflict with the covenants and agreements set forth in this Agreement or any
other agreement with the Company and shall in no way limit or affect Awardee’s
obligations under such covenants and agreements.

12. Enforcement.

(a) Awardee understands that the execution of this Agreement is conditioned on
Awardee’s acceptance of the restrictions contained in Section 11. Awardee
acknowledges that the restrictions contained in Section 11 are fair, reasonable
and necessary for the protection of the legitimate business interests of the
Company and that the Company will suffer irreparable harm in the event of an
actual or threatened breach of any such provision by Awardee.

(b) In the event of a breach of any of the covenants contained in Section 11:

(i) All shares of Restricted Stock, whether vested or unvested, shall
automatically and without further action be cancelled and forfeited for no
consideration effective as of the date of such breach;

(ii) Awardee shall pay to Saia any cash or other consideration received by
Awardee from the sale or disposition of any Restricted Stock; and

(iii) Awardee consents and agrees that the Company may seek the entry of a
restraining order, preliminary injunction or other court order to enforce such
provisions and expressly waives any bond or security that might otherwise be
required in connection with such relief.

(c) Awardee also agrees that such remedies shall be in addition and without
prejudice to any claim for monetary damages which the Company might elect to
assert. Awardee agrees that the terms of Section 11 are in addition to, and not
in limitation of, any other restrictive covenants agreed to by Awardee with
respect to the Company. The provisions of this Agreement do not in any way limit
or abridge any rights of the Company under the law of unfair competition, trade
secret, copyright, patent, trademark or any other applicable law(s), all of
which are in addition to and cumulative of the Company’s rights under this
Agreement.

13. Non-Transferability. The Company may assign this Agreement without
restriction. Neither the Award hereby granted nor any rights thereunder or under
this Agreement may be assigned, transferred or in any manner encumbered by
Awardee except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance by Awardee
except as herein authorized, shall be void and of no effect.

14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement,
including, without limitation, any provision of Section 11 hereof, is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to reduce the scope, duration or area of the provision, to delete specific words
or phrases and to replace any invalid or unenforceable provision with a
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable provision, and this Agreement shall be
enforced as so modified.

15. Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by
Awardee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

16. Amendments. Except as provided in the Plan and as otherwise expressly set
forth herein, no modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless in writing specifically referring
hereto, and signed by the parties hereto.

17. Successors and Assigns. Subject to the limitations set forth in this
Agreement and the Plan, this Agreement shall be binding upon, and inure to the
benefit of, the executors, administrators, heirs, legal representatives,
successors and assigns of the parties hereto, including, without limitation, any
business entity that succeeds to the business of the Company. This Agreement may
not be assigned by Awardee without the consent of the Committee.

18. Stock Ownership Guidelines. Awardee acknowledges that the Board has adopted
Stock Ownership Guidelines applicable to certain officers of the Company and
such Guidelines may be modified or amended in whole or in part at any time.

19. Forfeiture. Awardee acknowledges and agrees that the Award granted hereunder
is subject to the terms of a forfeiture or clawback policy adopted by the Board
and is subject to any additional obligations as may be required by law,
including without limitation, Section 304 of the Sarbanes-Oxley Act of 2002.
Awardee further acknowledges and agrees that the Board may amend or modify such
policy at any time or may adopt a new policy replacing or supplementing such
policy and that any such policy or policies shall be binding on Awardee and the
Award granted hereunder

20. Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
respect to its principles of conflicts of laws. The parties hereto irrevocably
submit to the jurisdiction of the Delaware Court of Chancery (or, if such court
declines to accept jurisdiction, any state or federal court sitting in or for
New Castle County, Delaware) with respect to any dispute arising out of or
relating to this Agreement, and each party irrevocably agrees that all claims in
respect of such dispute or proceeding shall be heard and determined in such
courts. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement or the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or proceeding. Each party
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any right it may have to a trial by jury in respect of
any litigation as between the parties directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated
hereby or disputes relating hereto. Each of the parties hereto (a) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waivers and (b) acknowledges that it
and the other parties have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications contained in this
Section 20.

21. Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

22. No Defense. The existence of any claim, demand, action or cause of action of
Awardee against the Company, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Company of any covenant or
agreement of Awardee contained in Section 11 herein.

23. Notification of New Employer. In the event that Awardee is no longer an
employee of the Company, Awardee consents to notification by the Company to
Awardee’s new employer or its agents regarding Awardee’s rights and obligations
under this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Awardee has signed this Agreement to evidence the Awardee’s
acceptance of the terms hereof, all as of the date first above written.

SAIA, INC.

By: /s/ Richard D. O’Dell
Richard D. O’Dell
President and Chief Executive Officer


AWARDEE

/s/ Frederick J. Holzgrefe, III



    Frederick J. Holzgrefe, III

